DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment and/or arguments submitted on 11/03/2021 as part of the AFCP2.0 Request is/are being considered by the examiner.
Claims 1, 4, 7-11, 13-15, 17-20 are pending:
Claims 2-3, 5-6, 12, 16, 21-22 are canceled
Claims 19, 20 are rejoined below.

Response to Arguments
Applicant’s arguments and/or amendments, with respect to claim objections have been fully considered and are persuasive.  The claim objections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 112d rejections have been fully considered and are persuasive.  The 35 USC 112d of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 102 and 103 art rejections of record by Gavilan (US 4,836,749), Tucker (US 3,936,234) have been fully considered. 
Applicant argues, page 8-9, that Gavilan fails to disclose the amended limitations of claim 1.
The office agrees.
Applicant argues, page 10, that Tucker fails to disclose the amended limitations of claim 1.
The office agrees.
Applicant argues, page 10-12, that Gavilan fails to disclose the amended limitations of claim 11.
The office agrees.
Applicant argues, page 12-13, that Tucker fails to disclose the amended limitations of claim 11.
The office agrees.
Applicant argues, page 13-14, that the rejection of the dependent claims based upon Gavilan/Tucker for the independent claims should be withdrawn based on Gavilan/Tucker each not disclosing the amended limitations of claim 1/11.
The office agrees.


Election/Restrictions
Claim 11 allowable. The restriction requirement, as set forth in the Office action mailed on 04/20/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Groups I and II is withdrawn.  Claim 19-20 , directed to non-elected Group II is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Claim Interpretation - Language
Language and/or terms in the claims are interpreted as follows:
Relative terms such as; forward, fore, aft, first, second, inner, outer, will be considered as definite terms (for the context of 35 USC 112b) that are non-limiting intended use recitations that aid in understanding of claim construction, unless a claim fully defines such a cited term. However, none of the presented claims definitively requires or defines any of the cited relative terms in such a way as to make the term limiting beyond merely a naming scheme.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim 1
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular “the web is formed to include a channel that extends radially into a radially outward facing surface of the web and a portion of the abutment wall is slidably received in the channel to locate the outer stop axially relative to the retainer insert, and wherein the blade retainer further includes a fastener having a primary axis that extends radially relative to the center axis of the gas turbine engine so that the fastener extends radially through the flange of the outer stop and the aft end of the web to couple the outer stop to the retainer insert.” in combination with the remaining limitations of the claim.
The office identifies Forrester (US 6,481,971) as the closest potential teaching reference to combine with Tucker (US 3,936,234) to modify the fastener arrangement of Tucker (see Forrester Fig12/14-16), however even if such a combination would be obvious, any additional modification to Tucker to teach the channel with slidable contact of the outer stop would break the function of the original disclosure of Tucker.
Claim 11
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular “the web is formed to include a channel that extends radially into the radially outward facing surface of the web and a portion of the abutment wall is slidably received in the channel to removably couple the outer stop to the web of the retainer insert and to locate the outer stop axially relative to the retainer insert so that an axially forward facing surface of the abutment wall of the outer stop and an axially forward facing surface of the inner stop are located in the same plane.” in combination with the remaining limitations of the claim.
Claim 19
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular “sliding a portion of the abutment wall into the channel to removably couple the outer stop to the web of the retainer insert and to locate the outer stop axially relative to the retainer insert so that an axially forward facing surface of the abutment wall of the outer stop and an axially forward facing surface of the inner stop are located in the same plane.” in combination with the remaining limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093. The examiner can normally be reached M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOHN S HUNTER, JR/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799